DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 6-12, and 15-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 7748899 (Saladin).
Regarding claim 1: 
Saladin disclose a detector positioning mechanism adapted to selectively position a detector in alignment with an X-ray tube on an imaging device, the detector positioning mechanism comprising: 
a positioning arm adapted to be pivotally secured to the imaging device (Fig. 2, 35); 
a detector support plate pivotally connected to the positioning arm (Fig. 2, 33); and 
an arm movement mechanism engaged with the positioning arm to selectively move the positioning arm with regard to the imaging device (column 3, lines 52-56).
Regarding claim 6: 
Saladin disclose the detector positioning mechanism of claim 1 further comprising a lateral compensation mechanism operably connected between the arm movement mechanism and the support plate (column 3, lines 52-56).
Regarding claim 7: 

Regarding claim 8: 
Saladin disclose the detector positioning mechanism of claim 6 wherein the lateral compensation mechanism is a mechanical lateral compensation mechanism (column 3, lines 52-56, column 4, lines 66-67).
Regarding claim 9: 
Saladin disclose the detector positioning mechanism of claim 8 wherein the mechanical lateral compensation mechanism comprises: 
a cam disposed on the detector support plate and engaged with the arm movement mechanism (column 3, lines 58-62); 
a detector mounting plate slidably secured to the detector support plate (Fig. 2, wherein detector is mounted to plate 36); 
a follower disposed on the detector mounting plate and engaged with the cam (column 3, lines 58-62).
Regarding claim 10: 
Saladin disclose an imaging device comprising: 
a gantry (Fig. 2); 
a C-arm movably connected to the gantry (Fig. 2); 
an X-ray tube disposed at one end of the C-arm (12); 
a detector disposed on the C-arm opposite the X-ray tube (13); and 
a detector positioning mechanism connecting the detector to the C-arm (33), the detector positioning mechanism comprising: 

a detector support plate pivotally connected to the positioning arm (Fig. 2, 33); and 
an arm movement mechanism engaged with the positioning arm to selectively move the positioning arm with regard to the imaging device (column 3, lines 52-56).
Regarding claim 11: 
Saladin disclose the imaging device of claim 10 further comprising a lateral compensation mechanism operably connected between the arm movement mechanism and the detector support plate (column 3, lines 52-56).
Regarding claim 12: 
Saladin disclose the imaging device of claim 11 wherein the lateral compensation mechanism comprises: 
a cam disposed on the detector support plate and engaged with the arm movement mechanism (column 3, lines 58-62); 
a detector mounting plate slidably secured to the detector support plate (Fig. 2, wherein detector is mounted to plate 36); 
a follower disposed on the detector mounting plate and engaged with the cam (column 3, lines 58-62).
Regarding claim 15: 
Saladin disclose the imaging device of claim 10 wherein the positioning arm is retractable within the C-arm (Fig. 2).
Regarding claim 16: 
Saladin disclose the imaging device of claim 10 wherein the detector is disposed completely within a diameter of the C-arm (Fig. 2).
Regarding claim 17: 

Regarding claim 18: 
Saladin disclose a method of obtaining images of an object with an imaging device, the method comprising the steps of: 
providing an imaging device including a gantry, a C-arm movably connected to the gantry, an X-ray tube disposed at one end of the C-arm, a detector disposed on the C-arm opposite the X-ray tube completely within a diameter of the C-arm and a detector positioning mechanism connecting the detector to the C-arm, the detector positioning mechanism comprising: 
a positioning arm adapted to be pivotally secured to the imaging device (Fig. 2, 35); 
a detector support plate pivotally connected to the positioning arm (Fig. 2, 33); and 
an arm movement mechanism engaged with the positioning arm to selectively move the positioning arm with regard to the imaging device (column 3, lines 52-56);
moving the positioning arm to locate the detector where desired relative to the object (Fig. 2, 38-40); and 
taking an image of the object (Fig. 2).
Regarding claim 19: 
Saladin disclose a method of claim 18 wherein the imaging device further includes a lateral compensation mechanism disposed on the support plate, and wherein the step of moving the positioning arm further comprises operating the lateral compensation mechanism to align the detector with the X-ray tube (33).
Regarding claim 20: 
Saladin disclose the method of claim 18 wherein the step of moving the positioning arm further comprises moving the C-arm within an arc of at least +/- 90 relative to the frame (Fig. 4, lines 22-23).
Allowable Subject Matter
Claims 2-5 and 13-14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 2: 
Saladin disclose the detector positioning mechanism of claim 1 but fail to teach the details of wherein the arm movement mechanism is a planetary belt drive.  Claims 3-5 depend on claim 2.
Regarding claim 13: 
Saladin disclose the imaging device of claim 10 but fail to teach the details of wherein the arm movement mechanism is a planetary belt drive. Claim 14 depends on claim 13.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANI FOX whose telephone number is (571)272-3513.  The examiner can normally be reached on M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 


/DANI FOX/
Primary Examiner
Art Unit 2884